DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objection to the claim 1 and rejection of the claim 1 on the ground of nonstatutory double patenting have been withdrawn in view of the amendments filed on 03/23/2021.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A telephone call was made to Boris A. Matvenko on 5/14/2021 to schedule an interview in response to Applicant Initiated Interview Request From filed on 03/23/2021.  No response was received.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 31-39 and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dahod et al. US 2014/0233479, of record, in view of Yi et al. US 2007/0115890.

Dahod discloses a system for transmission of data packets, comprising: at least one data processor; a memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations, a non-transitory computer program product storing instructions, which when executed by at least one data processor of at least one computing system, implement a method (Dahod; [0073]) and a computer implemented method for transmission of data packets, the method comprising:
inspecting a data packet, received at a base station, for delivery to a user equipment (Dahod: the method 600 includes receiving a data packet at a base station 406 as represented by block 602; at block 604, the data packet is inspected; for example, a shallow packet inspection and/or a deep packet inspections of the packet may be performed, see FIG. 4, FIG. 6, paragraphs [0062]; [0075] and [0088]); 
determining, using a rule set provisioned in the base station (The packet 
inspection is utilized by the base station to make inferences and/or determinations based on, for example, rule sets provisioned in the base station.  Based on these inferences derived from the DPI function, the processing to be applied on a data packet is determined; Dahod; [0069]) and based on the inspecting, whether to apply a predetermined processing (higher reliability MCS coding; [0078]), as identified in the rule set, to the inspected data packet, the predetermined processing being applied upon determination of a match between at least one rule (mark the data packet for higher reliability MCS coding in response to determining that a data packet corresponds to a TCP synchronization packet that is communicated during the TCP establishment state; 
selecting, based on the determining, a modulation coding scheme (MCS) in a plurality of MCSs for transmission of the data packet, wherein the predetermined processing includes applying the selected MCS to the data packet in accordance with at least one of the application type and application state (the packet scheduling processor selects the MCS for a particular data packet or set of data packets based on the information it receives from all other layers [0083] where the packet inspection processor 460 may correspond to a function that is part of layer 3 functions in the base station [0080] and higher reliability MCS coding is used for TCP synchronization packet that is communicated during the TCP establishment state; [0078]; [0075]; [0020]) associated with the data packet;
transmitting the data packet utilizing the selected MCS (Dahod; [0018]; [0068]; [0076]).
Dahod fails to teach applying the selected MCS to minimize retransmissions of the data packet.
However, Yi et al. discloses the above limitation (Yi et al.; [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a proper MCS level, in the system taught by Dahod, in order to increase transmission capacity of a BS and to minimize the number of retransmissions as taught by Yi et al.
Claims 31 and 41:
Dahod and Yi et al. discloses the claimed invention as to claims 1 and 39 above.

Claims 32 and 42:
Dahod and Yi et al. discloses the claimed invention as to claims 1 and 39 above.
Furthermore, Dahod discloses the base station is an evolved node (eNodeB) base station, the eNodeB base station comprising at least one processor and at least one memory (Dahod; Fig. 4).
Claims 33 and 43:
Dahod and Yi et al. discloses the claimed invention as to claims 32 and 42 above.
Furthermore, Dahod discloses the at least one processor includes a packet scheduling processor (462; Dahod; [0083]) and an application intelligence processor  (460; Dahod; [0080]); the packet scheduling processor selects the MCS in the plurality of MCSs based on receipt of an enable instruction from the application intelligence processor (the packet scheduling processor 462 selects the MCS for a particular data packet or set of data packets based on the information it receives from all other layers, where the packet inspection processor 460 may correspond to a function that is part of layer 3 functions in the base station [0080] and higher reliability MCS coding is used for TCP synchronization packet that is communicated during the TCP establishment state; [0078]; [0075]; [0020]).
Claims 34 and 44:

Furthermore, Dahod discloses inspecting the data packet upon arrival at the base station (Dahod; [0087]).
Claims 35 and 45:
Dahod and Yi et al. discloses the claimed invention as to claims 32 and 42 above.
Furthermore, Dahod discloses the inspecting further comprises inspecting the data packet to determine at least one of the application type and the application state, wherein the application state includes at least one of the following: a data establishment state and a data transfer state (Dahod; [0078]).
Claims 36 and 46:
Dahod and Yi et al. discloses the claimed invention as to claims 35 and 45 above.
Furthermore, Dahod discloses inspecting a packet header and a payload of a data packet to determine at least one of the application type and the application state; and determining whether to use a robust downlink delivery based on at least one of the application type and the application state (Dahod; [0012]; [0075]; [0078]).
Claim 37:
Dahod and Yi et al. discloses the claimed invention as to claim 1 above.
Furthermore, Dahod discloses the transmitting further comprises transmitting the data packet to a remote radio head including a radio transmitter and a radio receiver (Dahod; Fig. 1D; [0013]; [0051]).

Dahod and Yi et al. discloses the claimed invention as to claims 1 and 39 above.
Furthermore, Dahod discloses determining a provider of the content corresponding to the data packet; and determining whether to use a robust downlink delivery based for the data packet based on the determined provider (Dahod; [0014]; [0075]; [0021]).
Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dahod et al. US 2014/0233479, of record, in view of Yi et al. US 2007/0115890 and further in view of Marupaduga et al. US 9,596,053.
Dahod and Yi et al. discloses the claimed invention as to claims 1 and 39 above.
Furthermore, Dahod discloses at least one MCS in the plurality of MCSs is a robust MCS (Dahod; [0075]).
Dahod and Yi et al. fail to teach a robust MCS having a lower MCS index for a fixed channel quality than a non-robust MCS.
However, Marupaduga et al. discloses the above limitations (Marupaduga et al.; column 6, lines 24-59)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to account for channel quality, in the system taught by Dahod and Yi et al. as taught by Marupaduga et al. in order to improve UE’s reception.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416